296 F.2d 741
Howard F. THOMPSONv.UNITED STATES of America.
No. 6806.
United States Court of Appeals Tenth Circuit.
August 1, 1961.

Appeal from the United States District Court for the District of Colorado.
No attorney for appellant.
Lawrence M. Henry, U. S. Atty., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal docketed and dismissed on motion of appellee for the reason the notice of appeal was not filed in time and the court was without jurisdiction to entertain the appeal.